ORDER
The Office of Disciplinary Counsel asks this Court to place respondent on interim suspension pursuant to Rule 17(b), RLDE, Rule 413, SCACR, and appoint an attorney to protect clients’ interests pursuant to Rule 31, RLDE, Rule 413, SCACR. Respondent consents to an interim suspension.
IT IS ORDERED that the petition is granted and respondent is suspended from the practice of law in this State until further order of this Court.
IT IS FURTHER ORDERED that Wilburn Brewer, Jr., Esquire, is appointed to assume responsibility for respondent’s client files, trust account(s), escrow aecount(s), operating accounts), and any other law office accounts respondent may maintain. Mr. Brewer shall take action as required by Rule 31, RLDE, Rule 413, SCACR, to protect the interests of respondent’s clients. Mr. Brewer may make disbursements from respondent’s trust aecount(s), escrow aeeount(s), operating aecount(s), and any other law office accounts respondent may maintain that are necessary to effectuate this appointment.
This Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating accounts) of respondent, shall serve as an injunction to prevent respondent from making withdrawals from the aecount(s) and shall further serve as notice to the bank or other financial institution that Wilburn Brewer, Jr., Esquire, has been duly appointed by this Court.
Finally, this Order, when served on any office of the United States Postal Service, shall serve as notice that Wilburn Brewer, Jr., Esquire, has been duly appointed by this Court and has the authority to receive respondent’s mail and the *194authority to direct that respondent’s mail be delivered to Mr. Brewer’s office.
/s/ Jean H. Toal, C.J. FOR THE COURT